United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3180
                                   ___________

Forrest G. Aubrey, Jr.,                 *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Department of Labor,                    *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: June 5, 2001
                              Filed: June 7, 2001
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      Forrest G. Aubrey, Jr. appeals the District Court’s1 order dismissing his action
under the Black Lung Benefits Act (Act). Aubrey initially applied for benefits under
the Act on January 20, 1976. He was subsequently awarded benefits, payable by the
Black Lung Disability Benefits Trust Fund (Fund), as of February 1995. Aubrey’s date
of entitlement was then modified three times, resulting in three separate additional
awards of back benefits. In the instant action Aubrey seeks interest on two of the


      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
awards of back benefits, and claims additional damages based on the delay in awarding
benefits, alleging that the Department of Labor withheld and used his money while it
denied him benefits to which it knew he was entitled.

       Having conducted de novo review, we conclude that the District Court properly
dismissed Aubrey’s complaint. See 30 U.S.C. § 922 (1994) (describing benefits
payable under Act); 30 U.S.C. § 932(a) (1994) (incorporating 33 U.S.C. § 921 into
Act); 33 U.S.C. § 921(d) (1994) (district court’s jurisdiction is limited to enforcing
final awards to beneficiaries); Greene v. Dir., Office of Workers' Comp. Programs,
U.S. Dep’t of Labor, 892 F.2d 1385, 1387 (8th Cir. 1990) (order amending judgment
and awarding attorneys fees) (deleting from prior court order award of interest for
period of time when benefits under Act were withheld, citing 20 C.F.R. § 725.608(d)
and "longstanding law" that interest against U.S. instrumentality is not permitted unless
specifically authorized by statute); 20 C.F.R. § 725.608(d) (2000) (Fund shall be liable
for payment of interest only on advances from United States Treasury).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-